AB:JV
F# 2018R02044

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF
THE PREMISES KNOWN AND
DESCRIBED AS 82-51 234 STREET,
QUEENS, NY 11427

 

 

TO BE FILED UNDER SEAL

APPLICATION FOR A SEARCH
WARRANT FOR A PREMISES AND
CLOSED OR LOCKED CONTAINERS,
COMPARTMENTS AND ELECTRONIC
DEVICES FOUND THEREIN

Case No. 19-M-865

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, ANTHONY P. RUFFINI, being first duly sworn, hereby depose and state as

follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search: the premises known as 82-51

234" Street, Queens, NY 11427, including a freestanding garage at that address, and any

closed or locked containers, compartments and electronic devices contained therein (the

“TARGET PREMISES”) as described in Attachment A(1), for the things described in

Attachment ACI).

2. I am a Special Agent with the Food and Drug Administration’s Office of

Criminal Investigations (“FDA”) and have been since April 2018. Prior to that, I was a

Special Agent with the United States Department of Agriculture, Office of Inspector General,

from February 2015 through 2018. During my time as a federal law enforcement officer, I

have personally participated in numerous investigations and arrests, the debricfing of
witnesses and the execution of numerous search warrants related to various types of criminal
activity including, among others, mail fraud and violations of the Food, Drug and Cosmetic
Act (“FDCA”), including the execution of search warrants for electronic devices, including
cellular telephones and internet-capable devices contained therein. I am familiar with the
facts and circumstances set forth below from: (a) my participation in the investigation; (b) my
review of the investigative file and reports of other law enforcement officers involved in the
investigation; and (c) my review of bank records, telephone records, social media accounts
and other sources of information.

3. Upon information and. belief, there is probable cause to believe that there
is kept and concealed within the TARGET PREMISES items that constitute evidence, fruits
and/or instrumentalities of violations of 18 U.S.C. §§ 371 (Conspiracy), 402 (Contempt), 542
(Entry of Goods by False Statement), 545 (Smuggling), 554 (Smuggling Goods From the
United States, 1001 (False Statements or Entries Generally), 1341 (Mail Fraud), 1343 (Wire
Fraud) and 1349 (Attempt and Conspiracy), and 21 U.S.C. §§ 331 (Food Drug and Cosmetic
Act Prohibited Acts), 352 (Misbranded Drugs), and 355 (New Drugs) (collectively, the
“SUBJECT OFFENSES”).

4. Unless specifically indicated, all conversations and statements described
in. this affidavit are related in sum and substance and in part only. This affidavit is intended to
show only that there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.
THE TARGET PREMISES
5. The TARGET PREMISES is 82-51 234" Street, Queens, NY 11427, a
white one-story single-family residence with dark-colored awnings, including a freestanding
one-car garage located to the rear of the residence, and any closed and locked compartments

and containers, cellular telephones and internet-capable devices contained therein. A

photograph of the TARGET PREMISES is shown below:

/

 

The numerical address (“82-51”) of the TARGET PREMISES is located on the right-hand side
of the front door of the single-family residence.

6. Public records checks show that the TARGET PREMISES is owned by
the Barbara Vale Revocable Trust. BARBARA VALE and her son, JASON VALE
(collectively, the “WALES”), together with others, are the targets of violations of the

SUBJECT OFFENSES. Based on surveillance, BARBARA VALE is believed to occupy the
TARGET PREMISES alone. Based on my review of public records, I have learned that
utilities of the TARGET PREMISES are in BARBARA VALE’s name.

7. JASON VALE is believed to occupy 82-50 235th Street, Queens, New
York 11427 — the residence whose backyard abuts the backyard of the TARGET PREMISES.
For the reasons detailed below, there is probable cause to believe that the TARGET
PREMISES, including the electronic devices contained therein, contains evidence, fruits and
instrumentalities of the SUBJECT OFFENSES.

PROBABLE CAUSE

A, Background Regarding Sale of Laetrile and Similar Products

8. Based on my investigation, | know that there is an active market for
products that have not been approved by the U.S. Food and Drug Administration (“FDA”), but
that sellers nonetheless market as being able to treat and cure diseases, including cancer. One
of these products is amygdalin. Amygdalin is a glucoside found in the kernel or seeds of most
fruits and is frequently referred to as “Laetrile” or “Vitamin B-17.” While some people believe
that Laetrile can treat and control cancer, the FDA does not support this claim. Additionally,
there are no published clinical studies supporting the claim that Laetrile is safe or effective.
Thus FDA does not support the use of Laetrile for the treatment of cancer. Moreover, the
medical community has found that cancer patients who nonetheless utilize Laetrile often forgo
conventional therapies to their detriment, thus presenting a health risk. It is a violation of the
Food Drug and Cosmetic Act to promote unapproved and misbranded drugs as a cure for any

disease, including cancer.
B. Legal Proceedings

9. In 1999, the government filed a civil action in the Eastern District of New
York against JASON VALE, an individual, and his company Christian Brothers Contracting
Corporation, a corporation, alleging that they were distributing Laetrile as a cure for cancer and
seeking, inter alia, that they be permanent enjoined from selling or promoting Lactrile as a cure
for cancer in the future (the “Civil Action”). (No. 99 CV 7683.)

10. On April 20, 2000, Vale, Christian Bros. and their attorneys appeared at
the hearing on the government’s motion for a preliminary injunction. At that time they offered
no evidence or legal arguments to suggest that the government was not entitled to a preliminary
injunction; to the contrary, they consented to the issuance of a preliminary injunction.

11. On November 17, 2000, the Honorable John Gleeson approved a Consent
Decree of Permanent Injunction (the “INJUNCTION”) permanently restraining and enjoining
JASON VALE, Christian. Bros. Contracting Corp. “and each and all of their agents,
representatives, employees, successors and assigns, and any and all persons in active concert or
participation with any of them” from inter alia:

Introducing or delivering for introduction into interstate commerce,

holding or sale after shipment in interstate commerce, manufacturing,

processing, packing, labeling, promoting in violation of the FDC Act, or
distributing amygdalin, laetrile, “Vitamin B-17”, apricot seeds, any

similar product containing or purporting to contain amygdalin, laetrile,

“Vitamin B-17”, or apricot seeds, or any drug product that is a new drug
as defined in 21 USC 321 (p)....”
6

12. Despite entering into the INJUNCTION, JASON VALE and Christian
Bros, Contracting Corp. continued to sell amygdalin, laetrile, Vitamin B-17, apricot seeds and
similar products (the “Enjoimed Substances’) in violation of the INJUNCTION.

13. OnApril 16, 2002, based upon the affidavit of a special agent of the FDA,
the district court initiated a criminal contempt prosecution against JASON VALE by issuing an
order to show cause. The order to show cause charged JASON VALE with four counts of
criminal contempt in violation of 18 U.S.C. § 401(3): (1) that, with the intent to deceive the
FDA, the district court and his customers, JASON VALE labeled, packed and distributed
laetrile in violation of the preliminary injunction in the Civil Action; (2) that, with the intent to
deceive the FDA, the district court and his customers, JASON VALE labeled, packed and
distributed laetrile in violation of the permanent injunction in the Civil Action (Count Two);
(3) that JASON VALE promoted laetrile as a cure for cancer over the Internet in violation of
the preliminary injunction in the Civil Action (Count Three); and (4) that JASON VALE
promoted lactrile in violation of the FDCA as a cure for cancer over the Internet in violation of
the permanent injunction in the Civil Action (Count Four).

14.  OnJuly 21, 2003, JASON VALE was convicted after a trial before Judge
Gleeson of Counts 1-3 of criminal contempt, which stemmed from his violations of the express
terms of the INJUNCTION issued by Judge Gleeson.' (No. 02 CR 466, ECF No. 83.)

Thereafter, Judge Gleeson sentenced JASON VALE to 63 months’ incarceration. (ECF No.

 

' The United States voluntarily dismissed Count 4 on July 16, 2019, during the trial.
7

128.) In 2005, the Second Circuit affirmed Jason Vale’s convictions. United States v. Vale,
140 F. App’x. 302 (2d. Cir. 2005),

15. On February 2, 2005, in response to a pro se motion for “clarification” of
the INFUNCTION filed by JASON VALE, Judge Gleeson observed:

I find the application troubling. First, Vale has demonstrated great

familiarity (but not great compliance) with the statutes and regulations

at issue in this case. He can read the relevant provisions of the FDC Act

himself for a reminder of the conduct he agreed would be prohibited by

the consent decree. Second, given the extensive, lucrative and

fraudulent conduct that gave rise to Vale’s contempt conviction, the last
endeavor he should be planning is the promotion of laetrile products in

any way.
(No. 99 CV 7683, ECF No. 40.)
Judge Gleeson ultimately denied the motion and did not issue any clarification of the
INJUNCTION.
C, Use of WEBSITE to Sell Lactrile
i6. Since at least January 2013, until the present (the “RELEVANT TIME
PERIOD”), the VALES have been operating an online business through a website called
“Apricotsfromgod.info” (the “WEBSITE”, from which consumers may purchase various
products including Enjoined Substances. The VALES also operate other websites which
automatically redirect visitors to the WEBSITE.
17. As recently as June 10, 2019, statements on the WEBSITE provide in
relevant part:
The Answer to Cancer is known! Just a few seeds per day. Edgar Cayce
claimed over 40 years ago that just 2 bitter almonds a day and one would
never see cancer in their lifetime. ... Each one of the above diseases killed
many, millions in some cases and took decades upon decades before it

just became common knowledge as to the cures. In no case did Big
Pharma make an announcement as to these cures until, like I said, it just
became common knowledge. Bitter almonds are no longer available in
the U.S. Apricot seeds contain the same vitamin nutrient sometimes
called vitamin B17, nitrilosides or amydgalin. At one time Laetrile was
the commercial name for these nitrilosides.

* * oe ok OF

THE SEED. Tens of thousands know the answer to cancer, and do not
fear the disease, myself included.

* oF ok

A while ago, a man from my church, Bill DePap, gave me a video tape
called ‘World Without Cancer’, by G. Edward Griffin. It told the truth
of a vitamin that contains cyanide and that it’s found in seeds, certain
grains, grasses and minutely in beans and meats . . For six years I’ve
been researching the information contained in the tape as well as using
it to treat my kidney cancer. It’s all true. ... .

x ok ok OF

Below are news reports of some studies showing that Cyanide kills
cancer. (The apricot seeds have Cyanide in them but even the good
guys have to make money so they can’t tell you to just eat apricot seeds
and some of the other 1200 food with cyanide in them.)

18. The website also contains an excerpt from. a speech given by Ernest
Krebs, Jr. regarding the use of B17 in treating cancer. It states in relevant part:

It is certainly a pleasure to be here at the Second Annual Convention of
the Cancer Control Society-an outgrowth, as you know, of the
International Association of Cancer Victims and Friends. As I look
back through the years marketing the emergence of these two fine
Societies, I can recall the number of miraculous victories we have had in
those intervening years; that it is as true today as it was eleven years ago
that Laetrile, Vitamin B17, is the first and last final hope in the
prophylasis in therapy of cancer in man and animals. The reason for this
is that Laetrile is a vitamin. It is the 17th of the B vitamins.

We hear a great deal about its use in terminal cancer, but the time to start
with vitamin B17 is now before the disease become [sic] clinical. ...
9
19. Additionally, under the “Cancer” section of the WEBSITE, there is
information regarding the history of natural foods that purportedly proves that they are capable
of treating certain diseases. In this section, the WEBSITE advocates that Vitamin B17 is an
effective treatment for cancer. It states in relevant part: “Nothing has come about to do
anything except to make more obvious the fact that Laetrile, Vitamin B17 is the answer to
cancer.”
20. On October 18, 2019, I again visited the WEBSITE and confirmed that it
is still operational, and continues to tout the health benefits of the Enjoined Substances as well
as offer them for sale. These statements include:

THE ANSWER TO CANCER IS KNOWN

IfT sell orange juice for cancer, ] am now selling a drug as defined under 21 U.S.C.
352. The law has been formed over years and years of court cases, each one adding
to the Jock that doctors have over treating disease. There is a list of “diseases” that
only doctors are allowed to treat. This list includes CANCER, ARTHRITIS,
DIABETES, HEART DISEASE, and hundreds of other “names” of ailments
which the establishment has secured patents on. They own the words of all the
diseases and the words TREAT, CURE, MITIGATE etc. If1 sell you string beans
for you diabetes, I am now selling an illegal unapproved drug. No matter how
many people we CURED with apricot seeds, the vitamin B-17 that is found in them
and some other aids, it does not matter. As a matter of fact, we have had over a 90
percent success rate with the apricot seeds and other aids, but our records do not
matter.

D. Undercover Purchases From The WEBSITE

21. In 2018 and 2019, the Food and Drug Administration (“FDA”) effected
several undercover purchases through the WEBSITE. The financial aspect of the WEBSITE
transactions were conducted through an account operated by Paypal, Inc. (the “PAYPAL
ACCOUNT”). Paypal, Inc. records indicate that Barbara Vale is the registered owner of the
PAYPAL ACCOUNT. Further, the PAYPAL ACCOUNT is associated with email address

“babsie214@aol.com” (the “BARBARA VALE EMAIL ACCOUNT”). A search warrant of
10
the BARBARA VALE EMAIL ACCOUNT was authorized by the Honorable Steven M. Gold
on May 2, 2019. See 19-M-415. An execution of that search warrant revealed that the
subscriber of the BARBARA VALE EMAIL ACCOUNT was “Barbara Vale.”

22. Transaction logs from Paypal, Inc. contain information such as “Item ID”
and “Item Title.” Paypal transaction logs for the PAYPAL ACCOUNT from January 2013 to
September 22, 2019 indicate that the majority of sales made through that account are for the
Enjoined Substances, including apricot seeds (e.g., “Apricot Seeds 1 Pound,” “Vitamin B17,
500 mg Capsules,” “DMSO 80z. bottle,” “SuperZyme”).

23. Based on a review of records received from Paypal Inc., payments made
to the VALE PAYPAL ACCOUNT for the purchase of Enjoined Substances, from January
2013 through September 22, 2019, have totaled more than $850,000.

24. On March 1, 2019, the FDA placed an undercover buy through the
WEBSITE for “3lbs Apricot Seeds/3 bottles Vit B-17 (500mg) 100 ea. & DVD” (the
“ORDER”). The ORDER total was $259.00 plus $27.75 in shipping costs. The ORDER was
shipped through the United States Postal Service (“USPS”) with a Click-N-Ship? label linked
to a specific Click-N-Ship account number (the “Click-N-Ship Account’). The entity
associated with the Click-N-Ship Account is “Christian Brothers,” the email address associated
with the Click-N-Ship. Account is the VALE EMAIL ACCOUNT and the physical address
associated with the Click-N-Ship Account is the TARGET PREMISES. The email.

confirmation for the ORDER was sent from Paypal, Inc. and indicated that the $286.75 payment

 

* Click-N-Ship is a service by USPS that allows customers to print out their own postage and
labels, with USPS bar codes, and schedule USPS pickups.
11
was sent to the merchant “health clearing house (babsie214@aol.com);” i.e., the BARBARA
VALE EMAIL ACCOUNT.

E. Execution of the BARBARA VALE EMAIL ACCOUNT Search Warrant

25, Execution of the search warrant for the BARBARA VALE EMAIL
ACCOUNT provided additional evidence that the VALES are continuing to sell the Enjoined
Substances in violation of, among other things, the INJUNCTION. For example, on or about
January 8, 2016, at approximately 2:55 p.m., BARBARA VALE, using the BARBARA VALE
EMAIL ACCOUNT, wrote another individual that

Jason is doing great .. still armwrestling and keeping his business going.
When one of his suppliers of B-17 (our second best seller) cut us off
because we undercut their price, Jason sad [sic] “you’re going to be
sorry, ’m going to take over the country now” and so he made
connections in China, shipped in 30K of b-17 powder, found a bottling
company in California, and here we go ... took away 50% of that other
company’s business.

I am too busy .. do 3 or 4 hours of work for Jason every day.
26. On or about April 28, 2016, at 4:10 a.m., the BARBARA VALE EMAIL
ACCOUNT received an email from a customer (“Customer-1”) of “Vitamin B17 powder” and

apricot seeds containing the following message:

Hii Barbara,

I read read [sic] some of the testimonials on the apricotsfromgod website
and saw that the person who’s addressed there is “Jason”. If you can’t
help me maybe could you please forward this email to him.

Yesterday I suffered severe poisoning. I only had one scoop of your b17
powder in the morning with food and then for lunch I had home made
cottage cheese with 2 table spoons of flax seed oil.

Within 10.mins of eating the cheese and flax sced oil J felt terribly sick,
vertigoes [sic], chills, thought I was going to pass out and then vomited
everything. I was very sick the whole day and today I still feel part of the
“poison” in my body.
12

I did a lot of research and apparently the “poisonous” cyanide molecule,
- or whatever it is exactly, is also present in flax seed oil and even in cow
milk. So it would appear that the association of the three was like a bomb.
But even in the previous days | felt very nauseous and was knocked out
for a few hours, so much so [ had to go to bed. I took only one scoop of
b17 powder (too much?) My mum and a friend also felt their thinking
went blurred after eating the apricot kernels.
I understand you’re not health practitioners, but you’ve been doing this
long enough to know of other people who may have had the same
symptoms and how they dealt with them.
Of course on the internet there are many articles stating amygdalin as a
cancer cure is quackery and that it can even be lethal. I have just bought
10 bottles because J believe in this natural remedy and have read so many
testimonials, but I’m a bit concerned now. ...

The BARBARA VALE EMAIL ACCOUNT did not reply to Customer-1 but, instead,
forwarded the email to “jasonvale@yahoo.com.” |

27. On or about November 28, 2016, the BARBARA VALE EMAIL
ACCOUNT emailed a customer located abroad and wrote “I will try to be creative in describing
my next shipment (bagels maybe:) I send quite a few orders to the Netherlands and I usually
say supplements and give a value of $10 and I never insure. I haven't had any complaints yet."
On December 3, 2016, the BARBARA VALE EMAIL ACCOUNT emailed the same customer
and wrote “I got your order out today .. I didn't put an invoice in it ... tts marked jellybeans..
They are $50 each plus $21 shipping... I hope it goes through customs ok...:) Love ya."

28. On January 29, 2019, the FDA issued a Notice of FDA Action, notifying
the VALES that the FDA had detained a shipment of Apricot Kernel Extract because it
“appears to be a new drug without an approved new drug application.” On February 2, 2019,
JASON VALE emailed the Chinese manufacturer of the Apricot Kernel Extract, writing:

J am_very upset that you asked_us to order.from-your.company.and you donot...
know how to ship to the United States the proper way. Also I do not

understand how you can be afraid of customs. The worst that can happen is
that the package gets shipped back to you. This is not an illegal product. You
13

cannot use DHL anymore you must use FedEx or a Nother [sic] way. And you
must deal with customs the minute that they contact you. ... Jason Vale

www.apricotstromgod.com
Jason Vale."

29. On February 13, 2019, the Chinese manufacturer emailed JASON
VALE asking about FDA procedures, and asked, if they resent the Apricot Kernel Extract,

“can. we use the substitute name such as yam extract or other name instead of Apricot kernel

extract?” JASON VALE replied:

“This is Jason ... Yes you can call it yam extract, baby powder, anything you
like. Just email us the proper c of a and documentation. Don’t use dhl please.
Fed ex has never given us this problem and also don’t put 7500 because the tax
is much too high. We also have paid a duty tax of 700 on the last shipment with
no product. Please send product and when the. other batch is released we will
immediately wire you the money for the second one. As of now the fda is
claiming the last batch has fallen under 'New and unapproved drug. I will email
you the letter that has been sent to us which the FDA says they are withholding

the product.”

30. Based on my review of emails, it appears that the VALES, and their
employee MADELINE BECKA, communicated with the FDA about the detained shipment.
On February 27, 2019, the FDA emailed MADELINE BECKA and JASON VALE, stating
that “You need to address the concerns with importing apricot kernels indicated in the link”
and providing a link to an FDA website. In pertinent part, the FDA website states that
“Laetrile and amygdalin products are generally not amenable to importation under the
personal importation of drugs policy outlined in RPM Chapter 9, Subchapter 9-2 Coverage of
Personal Import Importations.”

31. A March 2, 2019 emails further states that:

“[ just spoke with [an FDA Compliance Officer] and she said that since she just

received the email from: Maddie claiming the apricot seed extract is going into a”

body scrub she will release it today. The law only says it can’t be imported

from a doctor affidavit to be used with patients.
All is good.
14

www.apricotsfromgod.com
Jason Vale”

Based on my investigation and review of records, the VALES and their companies have never
manufactured or sold any body scrub.

32. Emails received from the BARBARA VALE EMAIL ACCOUNT as
recently as May 2019, indicate that the business of selling the Enjoined Substances is ongoing.
For example, an email dated May 1, 2019, from the BARBARA VALE EMAIL ACCOUNT to
a customer (“Customer-2”) states, “We received your return today,” including of apricot
powder and B-17 capsules. The email represents that it will “credit [Customer-2] in the same
manner it was charged,” and “encourage[d] [Customer-2] to continue chewing the apricot
seeds” as “w]e have so many testimonies as to their effectiveness.”

F. Surveillance of the TARGET PREMISES

33. | Inoraround April 2019, inspectors with the United States Postal Service
(“USPS”) placed a motion-sensor pole camera on a tree in front of the TARGET PREMISES
(the “Camera”).

34. On or about April 20, 2019, surveillance from the Camera recorded
JASON VALE entering the TARGET PREMISES at approximately 10:51 a.m. At 11:07 a.m.,
JASON VALE existed the TARGET PREMISES and placed packages inside a USPS bin
outside of the front door of the TARGET PREMISES for pick up by the USPS.

35. On or about May 7, 2019, physical surveillance depicted BARBARA
VALE exiting the TARGET PREMISES at approximately 11:00 am. She placed several
packages inside two USPS bins outside of the front door of the TARGET PREMISES for pick _
up by the USPS (the “SUBJECT PACKAGES”). Multiple of the SUBJECT PACKAGES bore

the return address, “CHRISTIAN BROTHERS, 8251 234" STREET, BELLRS MANOR NY
15
11427,” Le., the address ofthe TARGET PREMISES, and contained labels with the same Click-
N-Ship account number as that used in the ORDER.

36. The United States Postal Service mail carrier for the TARGET
PREMISES states that BARBARA VALE typically sends out two to three postal tubs full of
padded envelopes daily, that he picks up from the TARGET PREMISES. He further stated
that this volume has been consistent for the two to three years that he has serviced the TARGET
PREMISES.

37. On July 9, 2019, JASON VALE was observed exiting the open detached
garage of the TARGET PREMISES. Also on that date, through the open garage door, a pallet
of large cardboard boxes wrapped in plastic shipping tape was visible. Based on my
experience and investigation, it is likely that the pallet contained Enjoined Substances received
from the VALES’ bottler, and that the VALES are storing Enjoined Substances in the garage
prior to shipping to customers.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS
38. As described above and in Attachment A(ID, this application seeks
permission to search for records that might be found on the TARGET PREMISES, in
whatever form they are found. One form in which the records might be found is data stored
on a computer’s hard drive or other storage media. Thus, the warrant applied for would
authorize the seizure of electronic storage media or, potentially, the copying of electronically

stored information, all under Rule 41(e)(2)(B).

39. Probable cause. 1 submit that if a computer or storage medium is

 

found on the PREMISES, there is probable cause to believe those records will be stored on

that computer or storage medium, for at least the following reasons:
16
a. Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be recovered months or even years after they have
been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months
or years later using forensic tools. This is so because when a person “deletes”
a file on a computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten by new

data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data

in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To
give a few examples, this forensic evidence can take the form. of operating
system configurations, artifacts from operating system or application operation,
file system data structures, and virtual memory “swap” or paging files.

Computer users typically do not erase or delete this evidence; because special
17
software is typically required for that task. However, it is technically possible

to delete this information,

d. Similarly, files that have been viewed via the Internet are sometimes

. automatically downloaded into a temporary Internet directory or “cache.”

e. Based on actual inspection of other evidence related to this investigation,
including electronic mail, the WEBSITE, invoices, and home-generated “Click-
N-Ship” postage and mailing labels, | am aware that computer equipment was
used to generate and transmit documents used in the VALEs” business
‘importing and selling Laetrile and similar products. There is reason to believe

that there is a computer system currently located on the TARGET PREMISES.

40. Forensic evidence. As further described in Attachment A(II), this
application seeks permission to locate not only computer files that might serve as direct
evidence of the crimes described on the warrant, but also for forensic electronic evidence that
establishes how computers were used, the purpose of their use, who used them, and when.
There is probable cause to believe that this forensic electronic evidence will be on any storage

medium in the TARGET PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of
a file (such as.a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web

browsers, e-mail programs, and chat programs store configuration information
18
on the storage medium that can reveal information such as online nicknames
and passwords. Operating systems can record additional information, such as
the attachment of peripherals, the attachment of USB flash storage devices or
other external storage media, and the times the computer was in use. Computer
file systems can record information about the dates files were created and the
sequence in which they were created, although this information can later be

falsified.

. As explained herein, information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the
United States to establish and prove each element or alternatively, to exclude
the innocent from further suspicion. In my training and experience,
information stored within a computer or storage media (e.g., registry
information, communications, images and movies, transactional information,
records of session times and durations, intemet history, and anti-virus, spyware,
and malware detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is analogous to
the search for “indicia of occupancy” while executing a search warrant at a
residence. The existence or absence of anti-virus, spyware, and malware
detection programs may indicate whether the computer was remotely accessed,

thus inculpating or exculpating the computer owner. Further, computer and

 

storage media activity can indicate how and when the computer or storage

media was accessed or used. For example, as described herein, computers
19
typically contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which
the computer accessed networks and the internet. Such information allows
investigators to understand the chronological context of computer or electronic
storage media access, use, and events relating to the crime under investigation.
Additionally, some information stored within a computer or electronic storage
media may provide crucial evidence relating to the physical location of other
evidence and the suspect. For example, images stored on a computer may both
show a particular location and have geolocation information incorporated into
its file data. Such file data typically also contains information indicating when
the file or image was created. The existence of such image files, along with
external device connection logs, may also indicate the presence of additional
electronic storage media (e.g., a digital camera or cellular phone with an
incorporated camera). The geographic and timeline information described _
herein may either inculpate or exculpate the computer user.. Last, information
stored within a computer may provide relevant insight into the computer user’s
state of mind as it relates to the offense under investigation. For example,

. information within the computer may indicate the owner’s motive and intent to
commit a crime (e.g., internet searches indicating criminal planning), or

consciousness of guilt (e.g., running a. “wiping” program to destroy evidence on

 

~ the computer or password protecting/encrypting such evidence in an effort to —

conceal it from law enforcement).
20

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about
how computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators.

Whether data stored on a computer is evidence may depend on other

information stored on the computer and the application of knowledge about

how a computer behaves. Therefore, contextual information necessary to

-understand other evidence also falls within the scope of the warrant.

e: Further, in finding evidence of how a computer was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a

particular thing is not present on a storage medium. For example, the presence

or absence of counter-forensic programs or anti-virus programs (and associated
data) may be relevant to establishing the user’s intent.

41. Necessity of seizing or copying entire computers or storage media. In
most cases, a thorough search of a premises for information that might be stored on storage
media often requires the seizure of the physical storage media and later off-site review
consistent with thé warrant. In lieu of removing storage media from the premises, it is
sometimes possible to make an image copy of storage media. Generally speaking, imaging is

the taking of a complete electronic picture of the computer’s data, including all hidden sectors
21
and deleied files. Either seizure or imaging is often necessary to ensure the accuracy and
completeness of data recorded on the storage media, and to prevent the loss of the data either

from accidental or intentional destruction.. This.1s true because of the following:

a. The time required for an examination. As noted above, not all evidence takes
the form of documents and files that can be easily viewed on site. Analyzing
evidence of how a computer has been used, what it has been used for, and who
has used it requires considerable time, and taking that much time on premises
could be unreasonable. As explained above, because the warrant calls for
forensic electronic evidence, it is exceedingly likely that it will be necessary to
thoroughly examine storage media to obtain evidence. Storage media can
store a large volume of information. Reviewing that information for things
described in the warrant can take weeks or months, depending on the volume of
data stored, and would be impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application sottware,
and configurations. Therefore, searching them sometimes requires tools or
knowledge that might not be present on the search site. The vast array of
computer hardware and software available makes it difficult to know before a
search what tools or knowledge will be required to analyze the system and its

data on the Pretnises. However, taking the storage media off-site and

 

reviewing it in a controlled environment will allow its examination with the

 

proper tools and knowledge.
22
c. Variety of forms of electronic media. Records sought under this warrant could
be stored in a variety of storage media formats that may require off-site

reviewing with specialized forensic tools.

42. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e}(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise
copying storage media that reasonably appear to contain some or all of the evidence described
in the wartant, and would authorize a later review of the media or information consistent with
the warrant. The later review may require techniques, including: but not limited to computer-
assisted scans of the entire medium, that might expose many parts of a hard drive to human

inspection in order to determine whether it is evidence described by the warrant.

CONCLUSION
43. J submit that this affidavit supports probable cause for a warrant to
search the TARGET PREMISES described in Attachment A(1), including any closed
containers, locked compartments and electronic devices found therein, and seize the items

described in Attachment A(T).

REQUEST FOR SEALING
44, —_ It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this application, including the
application and search warrant. I believe that sealing this document is necessary because the
items and information to be seized are relevant to an ongoing investigation into the criminal
"organizations as not all of the targets of this investigation will be searched at this time.

Based upon my training and experience, I have learned that online criminals actively search
Case 1:19-mj-00865-SJB Document 1 Filed 10/22/19 Page 23 of 28 PagelD #: 23

23

for criminal affidavits and search warrants via the Internet, and disseminate them to other
online criminals as they deem appropriate, L.e., post them publicly online through the carding
forums. Premature disclosure of the contents of this affidavit and related documents may
have a significant and negative impact on the continuing investigation and may severely

jeopardize its effectiveness.

Respectfully submitted,

ANTHONY Pj RUFFINIZ/
Special Agent

Food & Drug Administration
Office of Criminal Investigations

Subscribed and sworn to before me on October 22, 2019

  

df

Honorable Sanket J. Bulsara
UNITED STATES MAGISTRATE JUDGE

 

 
24
ATTACHMENT A
I Premises to be Searched—Target Premises
The premises to be searched (the “Target Premises”) are described as follows, and ~

include any closed or locked containers, compartments and electronic devices (including
computers, cellular telephones and internet-capable devices) and storage media found therein:

the white one-story single-family residence with dark-colored awnings, including a
freestanding one-car garage to the left and rear of the residence, located at 82-51 234"
Street, Queens, NY 11427 and with the numerical address “82-51” appearing to the
right of the front door, as shown in the photograph below:

 

IL. Items to Be Seized
A. Evidence, Fruits, and Instrumentalities of the Subject Offense

The items to be seized from the Target Premises include the following evidence, fruits,
and instrumentalities of violations of Title 18, United States Code, Sections 371 (Conspiracy),
402 (Contempt), 542 (Entry of Goods by False Statement), 545 (Smuggling), 554 (Smuggling
Goods From the United States), 1001 (False Statements or Entries Generally), 1341 (Mail
~ Fraud), 1343-CWire Fraud) and 1349 (Attempt and-Conspiracy), and Title 21,-United States -
Code Sections 331 (Food Drug and Cosmetic Act Prohibited Acts), 352 (Misbranded Drugs),
and 355 (New Drugs) (“Subject Offenses”) from 2013 to the present, described as follows:
25

a. Evidence of the ownership, control and use of the Target Premises, including
bills, mail envelopes, addressed correspondence, bank statements and identification
documents.

b. Evidence concerning introducing — or delivering for introduction — into
interstate commerce, holding for sale after shipment in interstate commerce, manufacturing,
processing, packing, labeling, promoting im violation of the Federal Food, Drug, and Cosmetic
Act (FDC. Act), 21 U.S.C. §§ 301-97, or distributing amygdalin, laetrile, “Vitamin. B-17,”
apricot seeds, any stmilar product containing or purporting to contain amygdalin, laetrile,
“Vitamin. B-17,” of apricot seeds, or any drug product that is a new drug, as defined in 21
U.S.C. § 321(p) (the “Enjoined Substances”), and as enjoined by the Court’s 2000 Consent
Decree of Permanent Injunction, including but not limited to:

e Enjoined Substances;

*® correspondence concerning the purchase, shipping, testing, labeling,
packaging, transport and sale of Enjoined Substances;

e labeling and packaging materials for Enjoined Substances;

¢ books, records, receipts, notes, ledgers and other papers relating to Enjoined
Substances. |

c. Evidence concerning introducing — or delivering for introduction — into
interstate commerce any drug that is misbranded within the meaning of 21 U.S.C. §§ 352(c),

352(f)(1), or 353(b)(1).

d. Evidence concerning causing the misbranding, within the meaning of 21 U.S.C.
§§ 352(c), 352(H(1), or 353(b)(1), of any drug while held for sale after shipment in. interstate
commerce.

e. Address and/or telephone books, rolodex indices and any records (paper or
electronic) reflecting names, addresses, telephone numbers, and email addresses, and ,
insurance information of customers who purchased or were shipped Enjoined Substances.

f. Contact information and communications with co-conspirators including
telephone logs, text messages, messages sent through encrypted applications, emails, and
hand written notes.

g. United States or foreign currency, money wrappers, checks, jewelry, precious
metals, and other valuables used to purchase Enjoined Substances, or which represent the
proceeds of the Subject Offenses.

h. Passwords and keys necessary to obtain access to closed or locked containers,
compartments or electronic devices.

 
26

B. Search and Seizure of Electronically Stored Information

The items to be seized from the Target Premises also include any electronic devices
(including computers, cellular telephones and internet-capable devices) and storage media that
may contain any electronically stored information falling within the categories set forth in
Section II.A of this Attachment above, including, but riot limited to, desktop and laptop
computers, disk drives, modems, thumb drives, personal digital assistants, smart. phones,
digital cameras, and scanners. In lieu of seizing any such electronic devices or storage media,
this warrant also authorizes the copying of such devices or media for later review.

The items to be seized from the Target. Premises also include:

1. Any items or records needed to access the data stored on any seized or copied
computer devices or storage media, including but not limited to any physical keys, encryption
devices, or records of login credentials, passwords, private encryption keys, or similar
information.

2. Any items or records that may facilitate a forensic examination of the computer
devices or storage media, including any hardware or software manuals or other information
concerning the configuration of the seized or copied computer devices or storage media.

3. Any evidence concerning the identities or locations of those persons with access to,
control over, or ownership of the seized or copied computer devices or storage media.

Cc Review of ESI

Following seizure of any electronic devices and storage media and/or the creation of
forensic image copies, law enforcement personnel (who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, agency
personnel assisting the government in this investigation, and outside technical experts under
government control) are authorized to review the ESI contained therein for information
responsive to the warrant.

In conducting this review, law enforcement personnel may use various techniques to
locate information responsive to the warrant, including, for example:

* surveying various file “directories” and the individual files they contain
(analogous to looking at the outside of a file cabinet for the markings it contains
and opening a drawer believed to contain pertinent files);

* opening or cursorily reading the first few “pages” of such files in order to
determine their precise contents;

. « scanning storage.areas to. discover.and possibly recover.recently deleted files or.
deliberately hidden files;

* performing key word searches through all electronic storage areas to determine
Case 1:19-mj-00865-SJB Document 1 Filed 10/22/19 Page 27 of 28 PagelD #: 27

27

whether occurrences of language contained in such storage areas exist that are
intimately related to the subject matter of the investigation; and

* reviewing metadata, system information, configuration files, registry data, and
any other information reflecting how, when, and by whom the computer was

used.

Law enforcement personnel will make reasonable efforts to search only for files,
documents, or other electronically stored information within the categories identified in
Sections ITA and II.B of this Attachment. However, law enforcement personnel are
authorized to conduct a complete review of all the ESI from seized devices or storage media if
necessary to evaluate its contents and to locate all data responsive to the warrant.
Case 1:19-mj-00865-SJB Document 1 Filed 10/22/19 Page 28 of 28 PagelD #: 28
